internal_revenue_service number release date index number ------------------------ --------------------------------------------------------------- --------------------------------- --------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-115982-11 date date ty ------- ty ------- legend fund ---------------------------------------------------------- fund ------------------------------------------ ---------------------------------------- ---------------------- ------------------------------------------------ ------------- ------------------ ------- ------- ------- ---------------------------------------- ----------------------------------------------- ---------------------------------------------- ------------ ---------- -------------- --------- trust state a fc year year year accounting firm a b accounting firm date date date dear ------------- this is in response to a letter received by our office on date submitted on behalf of fund and fund collectively the funds by the funds’ authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a mark to market election under sec_1296 of the internal_revenue_code code plr-115982-11 the rulings contained in this letter are based upon information and representations submitted by the funds and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts trust was organized as a state a_trust that is registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended and its shares are registered under the securities act of as amended with regard to the funds each is a duly designated and established segregated portfolio of assets of trust and is a fund as defined in sec_851 of the code and accordingly is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 except with respect to the definitional requirement of sec_851 further each fund is taxed as a regulated_investment_company under subchapter_m of the code the funds acquired shares in fc in year and continuously held such shares together with additional tax lots in fc purchased by the funds subsequent to year until the shares were sold in year for the taxable_year ended december year the funds contracted with accounting firm the funds’ independent accountants to prepare their u s federal_income_tax returns on form 1120-ric accounting firm disclaims any responsibility for determining the status of a security as a pfic for the taxable_year ended december year the funds also contracted with a under a fund administration and transfer agency agreement to provide tax administrative services a in turn contracted with b under a sub-administration agreement dated date year and effective date year to provide certain fund sub-administration and sub-transfer agency services for each fund one of the services included providing sufficient information to accounting firm for it to complete the funds’ federal_income_tax returns including making the mark to market elections pursuant to sec_1296 to provided such services a and b employ tax accountants who are competent to render tax_advice with respect to stock ownership of a foreign_corporation and in particular are highly experienced in recommending relevant tax elections to the funds with respect to pfics plr-115982-11 the funds have no employees and relied exclusively on b with oversight by a to identify the holdings of the funds that qualify as pfics including fc and to communicate that information to accounting firm in connection with accounting firm 1’s preparation of the funds’ income_tax returns trust contracted with accounting firm to ascertain the status of portfolio securities as pfics and consistent with industry practice it is trust’s practice to make a sec_1296 election for identified pfics for year accounting firm did not identify fc as a pfic on or about date year accounting firm alerted b that based on its review of the year annual report for fc the company’s passive_assets exceeded the threshold of sec_1297 and as a result fc qualifies as a pfic as of december year b however failed to forward the updated list of the funds’ pfics with revised income_tax provision calculations to reflect the mark to market adjustment with respect to fc to accounting firm as a result accounting firm did not make a mark to market election under sec_1296 with respect to fc on the funds’ year federal_income_tax return the funds have submitted affidavits signed under penalties of perjury in support of this ruling_request in addition the funds have made the following representations for the election law the request for relief was filed by the funds before the failure to make the regulatory election was discovered by the irs granting the relief will not result in the funds having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that the funds would have had if the election had been made timely taking into account the time_value_of_money the funds did not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time the funds requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the funds did not choose to not file the election as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for the taxable_year at issue plr-115982-11 sec_1296 provides that in the case of marketable_stock in a passive_foreign_investment_company that is owned by a u_s_person at the close of any taxable_year the person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person’s u s income_tax return for that year sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv requests relief before the failure to make the regulatory election is discovered by the irs failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election conclusion based on the information and representations submitted we conclude that the funds satisfy the requirements for a reasonable extension of time to make the mark to market election under sec_1296 of the code accordingly the funds are granted an extension of time of days from the date of this letter to make the election under plr-115982-11 sec_1296 with respect to the stock of fc for the fund's taxable_year ending on december year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell branch chief branch international cc
